Case 1:20-cv-23741-WPD Document 3 Entered on FLSD Docket 09/09/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:20-cv-23741-WPD

 ISLAND WIFI LIMITED, LLC,

          Plaintiff,

 vs.

 AT&T MOBILITY NATIONAL ACCOUNTS LLC

       Defendant.
 _______________________________________/

                           CORPORATE DISCLOSURE STATEMENT

          Pursuant to Federal Rule of Civil Procedure 7.1, Defendant AT&T Mobility National

 Accounts LLC (“AT&T”) discloses that its ultimate parent company is AT&T Inc., which is a

 publicly traded company. No person owns 10% or more of AT&T Inc.’s stock. This statement is

 being provided with AT&T’s first appearance, pleading, petition, motion, response, or other

 request addressed to the court, consistent with Federal Rule of Civil Procedure 7.1(b)(1).

 Dated: September 9, 2020

                                                           Respectfully submitted,

                                                           Jordi C. Martínez-Cid
                                                           Derek E. León
                                                            Florida Bar No. 625507
                                                           Jordi C. Martínez-Cid
                                                            Florida Bar No. 100566
                                                           Jeremy L. Kahn
                                                            Florida Bar No. 105277
                                                           Email: dleon@leoncosgrove.com
                                                           Email: jmartinez-cid@leoncosgrove.com
                                                           Email: jkahn@leoncosgrove.com
                                                           Email: eperez@leoncosgrove.com
                                                           Email: lburns@leoncosgrove.com
                                                           LEÓN COSGROVE, LLP
                                                           255 Alhambra Circle, 8th Floor



                                           LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 3 Entered on FLSD Docket 09/09/2020 Page 2 of 3



                                                        Miami, Florida 33134
                                                        Telephone: 305.740.1975

                                                        Counsel for AT&T Mobility
                                                        National Accounts LLC




                                                2
                                        LEÓN COSGROVE, LLP
    255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 3 Entered on FLSD Docket 09/09/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I certify that on September 9, 2020, I electronically filed the foregoing with the Clerk of

 the Court using the CM/ECF system, which in turn will serve a copy by notice of electronic filing

 to all counsel of record listed below.

        Kevin Drummond, Esq.
        BLUE LINE LAW FIRM, PLLC
        1645 Palm Beach Lakes Blvd., Suite 1200
        West Palm Beach, FL, 33401
        intake@tbllf.com
        kevin@tbllf.com

        Counsel for Island Wifi Limited, LLC


                                                         Jordi C. Martínez-Cid
                                                         Jordi C. Martínez-Cid




                                                 3
                                        LEÓN COSGROVE, LLP
    255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
